Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Patel (70,706) on March 10, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
generating a transaction associated with an active stream, wherein the transaction is appended to the active stream to enable data to be written to the active stream;
establishing a set of stream segments associated with the transaction, wherein event data associated with the set of stream segments is written and routed to the set of stream segments via the transaction;
dynamically receiving a set of events targeted to the transaction;
dynamically publishing events in the set of events into the set of stream segments, wherein the published events are only visible to a writer and become visible to one or more readers in response to a commit of the transaction; and
in response to receiving a request to merge the transaction:
sealing the transaction;
locking the active stream from at least one of being appended to or deletion;
committing the set of stream segments into the active stream, wherein committing the set of stream segments includes reattempting the committing the stream segment in response to committing a stream segment in the set of stream segments into the active stream fails; and


2.	(Original) The method of claim 1, wherein the set of stream segments is based on a set of active stream segments associated with the active stream.

3.	(Original) The method of claim 2, further comprising:
receiving a request to seal an active stream segment among the set of active stream segments; and
at least one of aborting the transaction or aborting the request to seal the active stream.

4.	(Original) The method of claim 1, further comprising:
in response to dynamically publishing events in the set of events, acknowledging the events to a client application.

5.	(Original) The method of claim 1, wherein committing the set of stream segment into the active stream includes setting a metadata bit indicating that the transaction is committing.

6.	(Canceled) 

7.	(Currently Amended) A system comprising at least one storage device and at least one hardware processor configured to:
generate a transaction associated with an active stream, wherein the transaction is appended to the active stream to enable data to be written to the active stream;
establish a set of stream segments associated with the transaction, wherein event data associated with the set of stream segments is written and routed to the set of stream segments via the transaction;
dynamically receive a set of events targeted to the transaction;
dynamically publish events in the set of events into the set of stream segments, wherein the published events are only visible to a writer and become visible to one or more readers in response to a commit of the transaction; and
in response to receiving a request to merge the transaction:
seal the transaction;
lock the active stream from at least one of being appended to or deletion;
commit the set of stream segments into the active stream, wherein committing the set of stream segments includes reattempting the committing the stream segment in response to committing a stream segment in the set of stream segments into the active stream fails; and


8.	(Original) The system of claim 7, wherein the set of stream segments is based on a set of active stream segments associated with the active stream.

9.	(Original) The system of claim 8, further configured to:
receive a request to seal an active stream segment among the set of active stream segments; and
at least one of abort the transaction or abort the request to seal the active stream.

10.	(Original) The system of claim 7, further configured to:
in response to dynamically publishing events in the set of events, acknowledge the events to a client application.

11.	(Original) The system of claim 7, wherein committing the set of stream segment into the active stream includes setting a metadata bit indicating that the transaction is committing.

12.	(Canceled) 

13.	(Currently Amended) A non-transitory computer readable medium with program instructions stored thereon to perform the following acts:
generating a transaction associated with an active stream, wherein the transaction is appended to the active stream to enable data to be written to the active stream;
establishing a set of stream segments associated with the transaction, wherein event data associated with the set of stream segments is written and routed to the set of stream segments via the transaction;
dynamically receiving a set of events targeted to the transaction;
dynamically publishing events in the set of events into the set of stream segments, wherein the published events are only visible to a writer and become visible to one or more readers in response to a commit of the transaction; and
in response to receiving a request to merge the transaction:
sealing the transaction;
locking the active stream from at least one of being appended to or deletion;
, wherein committing the set of stream segments includes reattempting the committing the stream segment in response to committing a stream segment in the set of stream segments into the active stream fails; and
unlocking the active stream.

14.	(Original) The non-transitory computer readable medium of claim 13, wherein the set of stream segments is based on a set of active stream segments associated with the active stream.

15.	(Original) The non-transitory computer readable medium of claim 14, with program instructions stored thereon to further perform the following acts:
receiving a request to seal an active stream segment among the set of active stream segments; and
at least one of aborting the transaction or aborting the request to seal the active stream.

16.	(Original) The non-transitory computer readable medium of claim 13, with program instructions stored thereon to further perform the following acts:
in response to dynamically publishing events in the set of events, acknowledging the events to a client application.

17.	(Original) The non-transitory computer readable medium of claim 13, wherein committing the set of stream segment into the active stream includes setting a metadata bit indicating that the transaction is committing.

18.	(Canceled) 








Allowable Subject Matter
Claims 1-5, 7-11, and 13-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to committing related streaming data across multiple distributed resource by taking into account a set of stream segments associated with transactions, event data associated with the set, dynamically publishing events in a set of events into the set of stream segments, making the published events visible only to a writer and visible to readers in response to a transaction commit, merging and sealing the transaction, reattempting to commit the stream segment when the stream segment commit fails, and unlocking the active stream.
The claimed invention generates a transaction associated with an active stream. The transaction is appended to the active stream to enable data to be written to the active stream. A set of stream segments associated with the transaction is then established. The event data associated with the set of stream segments is written and routed to the set of stream segments via the transaction. The invention then dynamically receives a set of events targeted to the transaction and dynamically publishes event in the set of events into the set of stream segments. The published events are visible to only a writer and becomes visible to one or more readers in response to a commit of the transaction. In response to receiving a merge transaction request, the invention seals the transaction and locks the active stream from at least one of being appended to or deleted from. The set of stream segments are then committed into the active stream. Committing the set of stream segments includes reattempting the committing the stream segments in response to committing a stream segment in the set of stream segments into the active stream fails and unlocking the active stream. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456